VALLEY NATIONAL BANCORP
AND
VALLEY NATIONAL BANK


BENEFIT EQUALIZATION PLAN
PARTICIPATION AGREEMENT

        Valley National Bancorp and its subsidiary, Valley National Bank
(collectively, the “Employer”), this ___ day of ____________, 1994 hereby
designates ____________ _______________________________ (the “Participant”), as
a Participant in the Valley National Bancorp Benefit Equalization Plan as
restated by the Board of Directors effective January 1, 1989 (the “Plan”) on the
terms and conditions hereinafter set forth:

        1.        Incorporation by Reference of Plan. The provisions of the
Plan, a copy of which is attached to this Participation Agreement, are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined herein shall have
the meanings set forth in the Plan.

        2.        Impact on other Benefits. Nothing contained herein shall be
deemed to exclude the Participant from any supplemental compensation, bonus,
pension, insurance, severance pay or other benefit to which otherwise he might
be or might become entitled to as an employee of the Employer. This Agreement
does not supersede any previous agreements between the Employer and the
Participant regarding the terms and conditions of the Participant’s employment.

        3.        Change in Control. Notwithstanding any contrary provisions of
the Plan, the Participant shall be entitled to payment from the Employer for all
legal fees and expenses incurred in taking any action to enforce the terms of
this Agreement if within three years after a “Change in Control”, the
Participant’s employment is terminated for any reason. The Participant shall be
entitled to payment of such legal fees and expenses as incurred by him and the
Employer hereby agrees to pay such amounts directly to the Participant’s
attorney or reimburse the Participant upon demand. A court shall be entitled to
deny reimbursement of the legal fees and costs incurred by the Participant to
enforce the terms of this Agreement only if it determines that the Participant’s
action was not undertaken in good faith.

--------------------------------------------------------------------------------

        A “Change in Control” shall occur as a result of any of the following
events: (i) when Valley National Bancorp (“Bancorp”) or a Subsidiary, as
hereinafter defined, acquires actual knowledge that any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Exchange Act), other than an
affiliate of Bancorp or a Subsidiary or an employee benefit plan established or
maintained by Bancorp, a Subsidiary or any of their respective affiliates, is or
becomes the beneficial owner (as defined in Rule 13d-3 of the Exchange Act)
directly or indirectly, of securities of Bancorp representing more than
twenty-five (25%) of the combined voting power of Bancorp then outstanding
securities (a “Control Person”), (ii) upon the first purchase of Bancorp’s
common stock pursuant to a tender or exchange offer (other than a tender or
exchange offer made by Bancorp, a Subsidiary or an employee benefit plan
established or maintained by Bancorp, a Subsidiary or any of their respective
affiliates), (iii) upon the approval by Bancorp’s stockholders of (A) a merger
or consolidation of Bancorp with or into another corporation (other than a
merger or consolidation which is approved by a least two-thirds of the
Continuing Directors (as hereinafter defined) or the definitive agreement for
which provides that at least two-thirds of the directors of the surviving or
resulting corporation immediately after the transaction are Continuing Directors
(in either case, a “Non-Control Transaction”), (B) a sale or disposition of all
or substantially all of Bancorp’s assets or (C) a plan of liquidation or
dissolution of Bancorp, (iv) if during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of Bancorp (the “Continuing Directors”) cease f or any reason to
constitute at least two-thirds thereof or, following a Non-Control Transaction,
two-thirds of the board of directors of the surviving or resulting corporation;
provided that any individual whose election or nomination f or election as a
member of the Board of Directors of Bancorp (or, following a Non-Control
Transaction, the board of directors of the surviving or resulting corporation)
was approved by a vote of at least two-thirds of the Continuing Directors then
in office shall be considered a Continuing Director, or (v) upon a sale of (A)
common stock of Valley National Bank, a Subsidiary (the “Bank”) if after such
sale any person (as such term is used in Section 13 (d) and 14 (d) (2) of the
Exchange Act) other than Bancorp, an employee benefit plan established or
maintained by Bancorp or a Subsidiary, or an affiliate of Bancorp or a
Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). No person shall be considered a Control Person for purposes of clause
(i) above if (A) such person is or becomes the beneficial owner, directly or
indirectly, of more than ten percent (10%) but less than twenty-five percent
(25%) of the combined voting power of Bancorp’s then outstanding securities if
the acquisition of all voting securities in excess of ten percent (10%) was
approved in advance by a majority of the Continuing Directors then in office or
(B) such person acquires in excess of ten percent (10%) of the combined voting
power of Bancorp’s then outstanding voting securities in violation of law and by
order of a court of competent jurisdiction, settlement or otherwise, disposes or
is required to dispose of all securities acquired in violation of law. For
purposes of this Section, a “Subsidiary” means any corporation in an unbroken
chain of corporations, beginning with Bancorp, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

        4.        Acceptance of Provisions. The execution of this Agreement by
the Participant shall constitute the Participant’s acceptance of and agreement
to all of the terms and conditions of the Plan and this Agreement. This
Agreement shall be binding on the heirs, executors and administrators of the
Participant and on the successors and assigns of the Employer.

        5.        Notices. All notices and other communications required or
permitted under the Plan and this Agreement shall be in writing and shall be
given either by (i) personal delivery or regular mail, in each case against
receipt, or (ii) first call registered or certified mail, return receipt
requested. Any such communication shall be deemed to have been given (i) on the
date of receipt in the cases referred to in clause (i) of the preceding sentence
and (ii) on the second day after the date of mailing in the cases referred to in
clause (ii) of the preceding sentence. All such communications to the Employer
shall be addressed to it, to the attention of its Secretary or Treasurer, at its
then principal office and to the Participant at his last address appearing on
the records of the Employer or, in each case, to such other persons or address
as may be designated by like notices hereunder

--------------------------------------------------------------------------------

        6.        Miscellaneous. This Agreement and the Plan contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except by a writing
executed by both parties. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed exclusively in New Jersey. The headings in this
Agreement are solely for convenience of reference and shall not affect its
meaning or interpretation.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

PARTICIPANT’S NAME


  
——————————————
    
             


VALLEY NATIONAL BANCORP


By:  
——————————————
    
             


VALLEY NATIONAL BANK


By:  
——————————————
    
             